DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction
The following is a Final Office Action in response to Applicant’s submission filed on 12/1/2021. Currently claims 1-10 are pending and claims 1 is independent. Claims 1-5 have been amended from the original claim set dated 2/27/2019. Claims 6-10 are new and no claims have been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Specifically, this application is a divisional application of application 15/282,787 which itself claims priority to provisional application 62/236,607 filed 10/2/2015.
  
Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The objections of the abstract and the claims are withdrawn in light of Applicant’s amendments.  Additionally, the 35 USC § 112(b) 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-6, 8-10, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1:
Step 2A (Prong 1): Claim 1 is directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (See MPEP 2106).”  In this application that refers to using a computer system to connect collect data and present it to a user to help with memory.  To clarify this further, the Applicant' s disclosed invention is a conceptual system meant to perform the same function that a home health aid or family member might perform for an elderly relative.  The abstract elements of claim 1 recite in part “Sharing of gift and social engagement likes…Provide messaging…Receive data…”.    Dependent claim 2 adds to the abstract idea the following limitations which recite in part “Create a predefined list of interests…Prioritizing interests to identify a favorite…Notifying gift receiver of an opportunity…”.  Dependent claim 3 adds to the abstract idea the following limitation which recites in part “Create a profile for a child…Update profile…”.  Dependent claim 4 adds to the abstract idea the following limitation which recites in part “Make the child profile not visible…Display data…”.  Dependent claim 5 adds to the abstract idea the following limitations which recite in part “Sharing a cost of a purchase…Placing credit card payment…Initiate invitation…”.  Dependent claims 6, 8-10 add to the abstract idea the following limitations which recite in part “Monitor medical data…Provide reminder…Play memories…Update progress…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1.  
Step 2A (Prong 2):  Independent claim 1, does not contain additional elements that effectively integrate the exception into a practical application of the exception.  This 
Additionally, dependent claims 3 and 5 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B:  Independent claim 1 includes additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of this claim recites in part “A mobile client device…a cloud based server…Communication interface…Database…Memory……Processor…non transitory computer readable medium…Display…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (connect people and share information among themselves) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶14 – “The present invention may be implemented as a client application on any intelligent (or so- called smart) device such as a mobile phone, a desktop or laptop computer”.
Additionally, dependent claims 3 and 5 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-6, 8-10 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesh et al. (USPGPUB 2014/0279205).
Regarding claim 1, Ganesh discloses non-transitory computer readable medium with instructions stored thereon for each of a smart mobile client device and for an associated cloud-based administration panel server (Ganesh Fig. 1), trending (Ganesh ¶45 - the system may take into account {I.e. algorithm}… one or more items that individuals who viewed the same items as the gift recipient also viewed {i.e. trending}) and memory assistance algorithms (Ganesh ¶28 - As shown in FIG. 3, certain embodiments of the Data Analysis and Gift Recommendation Module 300 are configured to gather user data for providing one or more event reminders and recommending one or more gifts tailored to a particular user) and a personal social network for family and friends (Ganesh ¶20 - a Social Network Server 45 (e.g., a server associated with a social network)) of a user of a computer-implemented reminder the received data includes: 1) social network data associated with at least a notification recipient that is connected to the gift recipient by an online social network; 2) purchase history data regarding at least one purchase that the gift recipient has made in the past; and 3) event data that includes a date of at least one special event associated with the gift recipient)  upon receipt of permission data received at a user smart device computer-implemented application from a user selected family member or friend responsive to receipt by the user of a permission to receive such data from the user selected family member or friend (Ganesh ¶51  - As shown on the left, the system allows a user to select friends for inclusion in the date reminder system by checking a box next to one or more friends' names and pictures), the personal social network further providing individual and group messaging within the personal social network (Ganesh ¶36 - convey the first date reminder to the notification recipient via a message on the social network), the personal social network comprising: a smart mobile client device having a processor (Ganesh ¶20 - (1) a Mobile Computing Device 12 (e.g., a handheld computing device, a laptop computer, a tablet computer, or any other mobile computing device)) and a communications interface to a cloud-based search manager server, and a cloud-based search manager server having a processor and a communications interface to a plurality of search engines for searching for data related to one of gifts and social engagements, the communications interface of the smart mobile client device further having access to at least one database, each database having access to one of the plurality of search engines (Ganesh ¶20 - one or more Third Party Servers 35 (e.g., a web hosting server, retailer's server, any other server that hosts websites) - Ganesh CLM 13 - wherein the computer system is further configured for enabling the notification recipient to initiate an Internet search); demographics database for receiving demographics including physical, biometric and life memory data input (Ganesh ¶46 - According to another embodiment, the system uses other information, such as age, gender) and one trending database for receiving likes, dislikes, hobbies, invitations, profiles and events (Ganesh ¶13 - data may indicate the gift recipient's one or more likes, dislikes, geographic locations, income levels, employment statuses, connections, and/or one or more events) and the trending and memory assistance data automatically uploaded from the one of the plurality of search engines to the cloud-based administration Panel server  (Ganesh ¶27 - A number of program modules may be stored by the various storage devices and/or within the RAM 67. Such program modules include an Operating System 80 and…Data Collection...For simplicity and brevity, these modules are merely exemplary and may represent a number of program modules which control certain aspects of the operation of the Logistics Server 25 with the assistance of the Processor 60 and the Operating System 80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (USPGPUB 2014/0279205) in view of Akutagawa et al. (USPGPUB 2015/0248651)
Regarding claim 2, Ganesh discloses an interests, likes, dislikes, hobbies and events database (Ganesh ¶20 -  a Social Network Server 45 (e.g., a server {i.e. database} associated with a social network) – Ganesh ¶13 - The social network data may indicate the gift recipient's one or more likes, dislikes, geographic locations, income levels, employment statuses, connections, and/or one or more events as indicated on the social network) being maintained by a computer processor of a cloud-based events server of the search manager server (Ganesh Fig. 1 – 15, 25, 35, 45), the database comprising: creating a predefined list of interests, likes, dislikes, hobbies and events in memory for a given demographic and editable to be personalized to a user (Ganesh CLM 4 - the information associated with the at least one interest indicated by the gift recipient on the social network comprises information associated with an indication associated with an interest of the gift recipient selected from the group consisting of: (A) a particular type of music).
Ganesh lacks the predefined list comprising a selection of sports and music likes, the sports and music likes being personalized to one of a selection of one of rock music, classical music and jazz music and a specific music producing group and a sport from one of professional baseball, hockey, football and basketball, prioritizing interests and hobbies and particularizing interests and hobbies to identify a particular favorite interest and hobby, the prioritizing influencing a type of gift to be received by an individual user, participant and receiver, and responsive to selected favorite types of likes, hobbies and events being in the geographical area of a gift receiver, the smart mobile client device automatically notifying the gift receiver of an opportunity to attend a sport or music event from the selected favorite types with another user of the personal social network. 
Akutagawa, from the same field of endeavor, teaches the predefined list comprising a selection of sports and music likes, the sports and music likes being personalized to one of a selection of one of rock music, classical music and jazz music and a specific music producing group (Akutagawa ¶74 - In some embodiments, the variety of music a user prefers is able to be analyzed and used to make a recommendation. For example, if a user likes pop, rock, alternative, country and jazz, the user has a varying taste in music) and a sport from one of professional baseball, hockey, football and basketball (Akutagawa ¶136 - For example, the user specifies going to a 49ers football game...For example, a friend is available at the time of the game and really likes the 49ers), prioritizing interests and hobbies and particularizing interests and hobbies to identify a particular favorite interest and hobby, the prioritizing In some embodiments, the event planning system communicates with an automatic gift recommendation generator. For example, a gift idea is generated before the event based on the event and/or preferences of the gift-receiver (e.g., pirate puzzle for pirate-themed party) or an appropriate "thank you" for a mentor based on hobbies or interests of the mentor), and responsive to selected favorite types of likes, hobbies and events being in the geographical area of a gift receiver, the smart mobile client device automatically notifying the gift receiver of an opportunity to attend a sport or music event from the selected favorite types with another user of the personal social network (Akutagawa ¶57 - For example, if a user provides a "thumbs up" for several rock groups, when a popular rock group is in town for a concert, the user is notified or that information is used to provide a recommendation). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by including the social network event planning techniques of Akutagawa because Akutagawa discloses “enables an efficient implementation of planning an event (Akutagawa ¶4)”.   Additionally, Ganesh further details that “It is common for individuals to keep track of friends' and family members' important events (e.g., birthdays, anniversaries) (Ganesh ¶2)” so it would be obvious to consider including the additional techniques of event planning that Akutagawa discloses in concert with keeping track of important events.
Regarding claim 6, Ganesh discloses non-transitory computer readable medium with instructions stored thereon for each of a smart mobile client device and for an associated cloud-based administration panel server (Ganesh Fig. 1), trending (Ganesh ¶45 - the system may take into account {I.e. algorithm}… one or more items that individuals who viewed the same items as the gift recipient also viewed {i.e. trending}) and memory assistance algorithms (Ganesh ¶28 - As shown in FIG. 3, certain embodiments of the Data Analysis and Gift Recommendation Module 300 are configured to gather user data for providing one or more event reminders and recommending one or more gifts tailored to a particular user) and a personal social network for family and friends (Ganesh ¶20 - a Social Network Server 45 (e.g., a server associated with a social network)) of a user of a computer-implemented reminder application.
Akutagawa, from the same field of endeavor, teaches monitoring medical data sensed by the smart mobile client device comprising one of blood pressure, temperature and pulse of the member of the personal social network to determine a priority of making a medical appointment responsive to the monitoring of medical data (Akutagawa ¶55 - In some embodiments, health information is acquired using a monitoring device which records the information and/or sends the information to a cloud computing device. For example, a smart phone implements an app which monitors/measures user information such as heart rate, steps taken, blood pressure, blood sugar, cholesterol, weight, height, and/or respiratory function).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendar-based event reminder .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (USPGPUB 2014/0279205) in view of Lehrman et al. (USPGPUB 2009/0265319)
Regarding claim 3, Ganesh discloses a personal social network for family and friends (Ganesh ¶20 - a Social Network Server 45 (e.g., a server associated with a social network)) of a user of a computer-implemented reminder application, the personal social network enabling a sharing of gift and social engagement likes, dislikes, hobbies, invitations, profiles and events within the personal social network (Ganesh ¶29 - the received data includes: 1) social network data associated with at least a notification recipient that is connected to the gift recipient by an online social network; 2) purchase history data regarding at least one purchase that the gift recipient has made in the past; and 3) event data that includes a date of at least one special event associated with the gift recipient).
Ganesh lacks creating a profile for a child under a predetermined age where access to likes, dislikes, interests, events and hobbies is controlled by an adult user such that once the child reaches the predetermined age of permission, the child, if the child possesses a smart mobile client device personal to the child running the computer-implemented application, being invited to authorize creation of an account in their name.
Lehrman, from the same field of endeavor, teaches creating a profile for a child under a predetermined age where access to likes, dislikes, interests, events and hobbies is controlled by an adult user (Lehrman ¶47 - Various embodiments provide interfaces and algorithms for a member or user in social network (or an adult guardian thereof) to control who is able to find their name or profile (or both) in a search or browsing context and then engage them), such that once the child reaches the predetermined age of permission, the child, if the child possesses a smart mobile client device personal to the child running the computer-implemented application, being invited to authorize creation of an account in their name (Lehrman ¶15 - In various embodiments, a dynamic personal privacy system may enable a specific user to adjust to whom his or her identity and profile (or that of the specific user's children) is revealed or hidden within the social network, in some embodiments, without having to make manual updates to his or her privacy profile. In certain embodiments, a system may also enable the specific user to manage in an automated manner the evolution of his presence or absence to particular other users (e.g., searchers) within the social network, as a result of changes in the nature of the other user's or searcher's connections or as the size and user characteristics of the social network or sub-networks evolve, or a combination thereof, for instance
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by including the social network privacy techniques of Lehrman because Lehrman discloses “systems and methods of controlling undesired unsolicited communications between users in a computer-based social network (Lehrman ¶ABS)”.   Additionally, Ganesh further details that “The system sends a notification to the notification recipient (e.g., via the social network) of a special event (e.g., a birthday) of the gift recipient based on the event data (Ganesh ¶ABS)” so it would be obvious to consider including the additional techniques of privacy that Lehrman discloses so as to have control over who receives such notifications.
Regarding claim 4, Ganesh in view of Lehrman discloses reminders and recommendations for events comprising a birthday and a holiday are generated by the application based on the child's demographic information, likes, dislikes, interests and specific event data, such data being sent by one of text, audio and video to the child's smart mobile client device running the computer-implemented application (Ganesh 12 - provide users with one or more enhanced date reminders. The reminders may provide a particular user with a notification (e.g., the notification recipient) of another person's (e.g., a gift recipients', a friend's, family member's, and/or a colleague's) one or more life events, such as, for example, a birthday or anniversary. In various embodiments, when providing the one or more date reminders to the notification recipient, the system may be configured to recommend one or more gifts that would be appropriate for the gift recipient. The system, in particular embodiments, may be configured to determine one or more appropriate gift suggestions based at least in part on data associated with the gift recipient, which may, for example, be social network data, event data, purchase history data, etc. associated with the gift recipient).
 Lehrman further teaches a command to the display to not make the child profile visible (Lehrman ¶15 - In various embodiments, a dynamic personal privacy system may enable a specific user to adjust to whom his or her identity and profile (or that of the specific user's children) is revealed or hidden within the social network) while running the computer-implemented application (Lehrman ¶16 - In certain embodiments, a popular person may enjoy the benefits associated with being a user in a social network but not be subject to harassment from users or searchers that have little in common in the social network community, or low relevance to the popular person's interests).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social network calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by including the social network privacy techniques of Lehrman because Lehrman discloses “systems and methods of controlling undesired unsolicited communications between users in a computer-based social network (Lehrman ¶ABS)”.   Additionally, Ganesh further details that “The system sends a notification to the notification recipient (e.g., via the social network) of a special event (e.g., a birthday) of the gift recipient based on the event data (Ganesh ¶ABS)” so it would be obvious to consider including the additional techniques of privacy that Lehrman discloses so as to have control over who receives such notifications.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (USPGPUB 2014/0279205) in view of Moon et al. (USPGPUB 2015/0278857)
Regarding claim 5, Ganesh discloses a personal social network for family and friends (Ganesh ¶20 - a Social Network Server 45 (e.g., a server associated with a social network)) of a user of a computer-implemented reminder application, the personal social network enabling a sharing of gift and social engagement likes, dislikes, hobbies, invitations, profiles and events within the personal social network (Ganesh ¶29 - the received data includes: 1) social network data associated with at least a notification recipient that is connected to the gift recipient by an online social network; 2) purchase history data regarding at least one purchase that the gift recipient has made in the past; and 3) event data that includes a date of at least one special event associated with the gift recipient).
Ganesh lacks sharing the cost of purchasing a gift among a group within the personal network through a special gift or social engagement registry invitation through the social network, the system comprising a messaging function in the social network with a choice to purchase gifts or social engagements together by placing a debit/credit card payment or payment service through a commitment to the group purchase, an option for a user to initiate a group purchase invitation to either a group of friends and family with a suggestion for a gift or social engagement purchase, a suggested cost sharing amount per participant invited, a notification of the number of people who have signed up for the gift or social engagement, an option to accept the recommended 
Moon, from the same field of endeavor teaches a system of sharing the cost of purchasing a gift among a group within the personal network (Moon ¶54  - At 230, user B issues an invitation to team up to buy a gift, and this is received by the social network 202) through a special gift or social engagement registry invitation through the social network, the system comprising a messaging function in the social network with a choice to purchase gifts or social engagements together by placing a debit/credit card payment or payment service through a commitment to the group purchase, an option for a user to initiate a group purchase invitation to either a group of friends and family with a suggestion for a gift or social engagement purchase, a suggested cost sharing amount per participant invited, a notification of the number of people who have signed up for the gift or social engagement, an option to accept the recommended amount or charges comprising the price and a deadline for submitting costs to complete the group purchase of a gift or social engagement (Moon ¶55 - the acceptance can imply that the cost of the selected gift (in this example, "Gold") will be shared between users B and D and any other users (not shown) who have also accepted user B's invitation  - Moon ¶56 - the user B sets an expiration date for the "team up" invitation (e.g., based on the estimated shipping time for this particular gift), and when the time expires, the purchase is carried out).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by .

Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (USPGPUB 2014/0279205) in view of Dhuna et al. (2011/0237226)
Regarding Claim 7, Ganesh discloses non-transitory computer readable medium with instructions stored thereon for each of a smart mobile client device and for an associated cloud-based administration panel server (Ganesh Fig. 1), trending (Ganesh ¶45 - the system may take into account {I.e. algorithm}… one or more items that individuals who viewed the same items as the gift recipient also viewed {i.e. trending}) and memory assistance algorithms (Ganesh ¶28 - As shown in FIG. 3, certain embodiments of the Data Analysis and Gift Recommendation Module 300 are configured to gather user data for providing one or more event reminders and recommending one or more gifts tailored to a particular user) and a personal social network for family and friends (Ganesh ¶20 - a Social Network Server 45 (e.g., a server associated with a social network
Ganesh lacks detecting one of a fire and the existence of carbon monoxide in the air and automatically calling one of a smart mobile client device of a designated emergency contact and calling an emergency assistance provider
Dhuna, from the same field of endeavor, teaches detecting one of a fire and the existence of carbon monoxide in the air  and automatically calling one of a smart mobile client device of a designated emergency contact and calling an emergency assistance provider (Dhuna ¶27 - Another safety check is provided using the monitoring system 46 and provides communication to the PDA phone 32 regarding safety issues such as smoke and Carbon Monoxide (CO) alarms, appliances, sensors associated with medical dispensers and the like to indicate when a dangerous or emergency condition may be presented that again can be communicated to the caregiver or IT service center via the receiving device 44).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by including the guardian techniques of Dhuna because Dhuna discloses “auditory reminders via alarms or recordings by familiar family voice for medication, meals and IDLs improve safety and well being (Dhuna ¶40)”.   Additionally, Ganesh further details “A computer system for providing date reminders (Ganesh ¶ABS)” so it would be obvious to consider including the additional guardian techniques of Dhuna because it would offer more ways to provide reminders to the user.
Regarding Claim 8, Ganesh discloses non-transitory computer readable medium with instructions stored thereon for each of a smart mobile client device and for the system may take into account {I.e. algorithm}… one or more items that individuals who viewed the same items as the gift recipient also viewed {i.e. trending}) and memory assistance algorithms (Ganesh ¶28 - As shown in FIG. 3, certain embodiments of the Data Analysis and Gift Recommendation Module 300 are configured to gather user data for providing one or more event reminders and recommending one or more gifts tailored to a particular user) and a personal social network for family and friends (Ganesh ¶20 - a Social Network Server 45 (e.g., a server associated with a social network)) of a user of a computer-implemented reminder application.
Ganesh lacks obtaining a highest priority task for performance first of one of a repeated daily task of a checklist of repeated daily tasks and a thing to do of a checklist of things to do and, for a member of the personal social network with memory issues having a smart mobile client device personal to the member with memory issues, providing a heavy reminder of a vital daily task comprising one of taking medications and eating meals.
Dhune, from the same field of endeavor, teaches obtaining a highest priority task for performance first of one of a repeated daily task of a checklist of repeated daily tasks and a thing to do of a checklist of things to do and, for a member of the personal social network with memory issues having a smart mobile client device personal to the member with memory issues, providing a heavy reminder of a vital daily task comprising one of taking medications and eating meals (Dhuna ¶18 - The wrist phone system 12 can be programmed by the PDA phone 32 to do auditory alarms or repeat recorded voice files for reminders such as for meals and medication. The PDA phone 32 can even display a picture of a family member, location of the task, i.e., kitchen for meals or medications and what the medication box should look like and time/day of the medication to be taken).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by including the guardian techniques of Dhuna because Dhuna discloses “auditory reminders via alarms or recordings by familiar family voice for medication, meals and IDLs improve safety and well being (Dhuna ¶40)”.   Additionally, Ganesh further details “A computer system for providing date reminders (Ganesh ¶ABS)” so it would be obvious to consider including the additional guardian techniques of Dhuna because it would offer more ways to provide reminders to the user.
Regarding Claim 10, Ganesh in view of Dhuna discloses updating progress on a need for memory assistance, recommendations of vital tasks and status of the individual with memory issues to the smart mobile client device of the individual with memory issues and the smart mobile client device of the designated emergency contact responsive to the cloud-based administration panel server communicating with the plurality of search engines (Ganesh ¶27 - A number of program modules may be stored by the various storage devices and/or within the RAM 67. Such program modules include an Operating System 80 and…Data Collection...For simplicity and brevity, these modules are merely exemplary and may represent a number of program modules which control certain aspects of the operation of the Logistics Server 25 with the assistance of the Processor 60 and the Operating System 80).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (USPGPUB 2014/0279205) in view of Dhuna et al. (2011/0237226) further in view of Akutagawa et al. (USPGPUB 2015/0248651)
Regarding Claim 9, Ganesh discloses non-transitory computer readable medium with instructions stored thereon for each of a smart mobile client device and for an associated cloud-based administration panel server (Ganesh Fig. 1), trending (Ganesh ¶45 - the system may take into account {I.e. algorithm}… one or more items that individuals who viewed the same items as the gift recipient also viewed {i.e. trending}) and memory assistance algorithms (Ganesh ¶28 - As shown in FIG. 3, certain embodiments of the Data Analysis and Gift Recommendation Module 300 are configured to gather user data for providing one or more event reminders and recommending one or more gifts tailored to a particular user) and a personal social network for family and friends (Ganesh ¶20 - a Social Network Server 45 (e.g., a server associated with a social network)) of a user of a computer-implemented reminder application.
Dhuna further teaches playing one of a voice and a video to assist the member in need with memory issues to perform one of a repeated daily task and a thing to do (Dhuna ¶18 - The wrist phone system 12 can be programmed by the PDA phone 32 to do auditory alarms or repeat recorded voice files for reminders such as for meals and medication. The PDA phone 32 can even display a picture of a family member, location of the task, i.e., kitchen for meals or medications and what the medication box should look like and time/day of the medication to be taken).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by including the guardian techniques of Dhuna because Dhuna discloses “auditory reminders via alarms or recordings by familiar family voice for medication, meals and IDLs improve safety and well being (Dhuna ¶40)”.   Additionally, Ganesh further details “A computer system for providing date reminders (Ganesh ¶ABS)” so it would be obvious to consider including the additional guardian techniques of Dhuna because it would offer more ways to provide reminders to the user.
Akutagawa further teaches play recorded life memories and to identify persons on request via one of the camera and the microphone input and voice and image recognition by the memory assistance algorithm by the smart mobile client device of the member in need with memory issues (Akutagawa ¶ - The users communicating are able to be determined in any manner such as…voice/facial recognition).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendar-based event reminder including one of a gift and an social engagement recommendation system of Ganesh by including the social network event planning techniques of Akutagawa because Akutagawa discloses “enables an efficient implementation of planning an event (Akutagawa ¶4)”.   Additionally, Ganesh further details that “It is common for individuals to keep track of friends' and family members' important events (e.g., birthdays, .



Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant makes numerous arguments as to how the claimed invention is further integrated into a practical application as well as having significant additional elements by identifying all the included technical elements (trending database…client device…etc.).   This is unpersuasive because all of these additional elements are determined to be the software/hardware used to implement the abstract idea on a general purpose computer and limit the claimed invention to a general computer/network environment.  
Examiner will specifically note, however, that claim 7 is not rejected under 35 USC § 101 because it claims a controlling feature (detect fire and call emergency response) that brings the claim out of the abstract.  Examiner suggest rolling dependent claim 7 into the independent claims.  
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the original Office Action, Applicant significantly amended the claims as well as adding new claims.  In light of this amendment, Examiner agrees that the original references did not cite to these, however the amendment necessitated a new search and consideration.  As a result of this new search, prior art was found that does teach these limitations and is now cited.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624